DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-13, 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (JP 5-53589; the office action is based on machine translation) in view of Shridhar et al. (hereafter Shridhar; US 20100290635 A1), Lee et al. (hereafter Lee ‘559; US 20160300559 A1) and Lee et al. (hereafter Lee ‘693; US 20110235693 A1).
Regarding claim 1, Kinoshita discloses a road and engine noise control system comprising:

a second sensor (35) attached to an engine (13) and configured to directly pick up engine noise from the engine of the vehicle and to generate a second sense signal representative of the engine noise ([0018]);
a combiner (29) configured to combine the first sense signal and the second sense signal to provide a combination signal representing the combination of the first sense signal and the second sense signal;
a loudspeaker (3) configured to radiate anti-noise to a listening position in an interior (1) of the vehicle in response to an anti-noise signal; wherein,
a third sensor (31) is positioned about the engine configured to generate a rotation signal including a single fundamental frequency (“sine component” in [0017]), the rotation signal being indicative of the speed of the engine at the single fundamental frequency,
the second sensor (35) is directly attached to the engine (13) to generate the second sense signal that is indicative of engine noise that is not included in the RPM signal and to further sense engine noise components related to one or more of bearing play, chain slack, and valve bounce (the actions discussed in [0018] are related to one of more of bearing play, chain slack, valve bounce); and
a broadband active noise control filter (7) configured to generate the anti-noise signal for transmission to the loudspeaker (3) with the combination signal and the RPM 
Kinoshita fails to show a first acceleration sensor and a second acceleration sensor. Kinoshita teaches that both first sensor and second sensor measure the vibration from the respective structure element. One skilled in the art would have expected that any specific type of sensor, including an acceleration sensor, for measuring the vibration would work equally well. In the same field of endeavor, Shridhar teaches an ANC system for controlling noise in the interior of a vehicle caused by multiple noise sources. An acceleration sensor is being used for directly detecting the road noise ([0038], [0067]). Lee ‘559 also teaches an ANC for reducing broadband noise of a vehicle. One example of a vibration sensor is an acceleration sensor that is configured to directly pick up engine vibration noise from the engine ([0044], [0024]). Thus, it would have been obvious to one of ordinary skill in the art to modify Kinoshita in view of Shridhar and Lee by directly detecting the engine noise and road noise using acceleration sensors in order to generate the anti-noise signal to cancel the noise from various noise source, such as from the road noise or engine noise as indicated as the objective of Kinoshita ([0008], [0029]).
Kinoshita fails to show a RPM sensor for detecting the engine speed. Kinoshita teaches a general rotation signal detector for generating a reference signal provided to the noise cancellation controller ([0017]). One skilled in the art would have expected that any functionally equivalent sensor, including RPM sensor, could be used without generating any unexpected result. Similar to Kinoshita and Shridhar ([0066]), Lee ‘693 teaches a combiner, for combining reference signals from multiple sensors (2 in Fig. 1), 
Regarding claims 2 and 3, Kinoshita shows a controllable filter (9), a filter controller (11) and a microphone (5).
Regarding claim 4, Kinoshita teaches LMS algorithm ([0028]).
Regarding claims 21 and 22, the combination of Kinoshita, Lee ‘559, Shridhar and Lee ‘693 meets the claimed limitation as Kinoshita suggests first and second microphones and additional loudspeaker (Fig. 1, [0014]).
Claims 9-13 corresponds to claims 1-4 discussed before.
Claims 16-19, 23 and 24 corresponds to claims 1-4, 21 and 22 discussed before.


Claims 1 -4, 9-13, 16-19 and 21 -24 are rejected Lee ‘693 in view of Shridhar, Kinoshita and Lee ‘559.

Regarding claim 1, Lee ‘693 discloses a road and engine noise control system ([0002]) comprising:



1 is an accelerometer; [0002], [0032]);

a combiner (2) configured to combine the first sense signal to provide a combination signal representing the combination of the first sense signal (x(n)) ([0066], [0026]);

a loudspeaker (see 5 in Fig. 1) configured to radiate anti-noise to a listening position in an interior of the vehicle in response to an anti-noise signal (e.g., [0003]); wherein

the first acceleration sensor is attached to the structural element of the vehicle (suspension system is a structural element),

a third sensor (another one of sensors 1 in Fig. 1) includes a revolution per minute (RPM) sensor ([0032]) configured to generate an RPM signal including a single frequency (only one frequency can represent RPM at the instance), the RPM signal being indicative of the RPM of the engine at the single frequency,

a broadband active noise control filter (4,10,11,9,7,8; Fig. 1, [0004]) configured to generate the anti-noise signal for transmission to the loudspeaker (see Fig. 1) with 

a filtered combination signal from the combination signal ([0066], [0026]); and a loudspeaker (as illustrated in box 5 in Fig. 1) configured to convert the filtered combination signal of the active noise control filter into anti-noise and to radiate the antinoise to a listening position in an interior of the vehicle;

Lee ‘693 fails to show the first acceleration sensor configured to directly pick up road noise and a second acceleration sensor to directly pick up engine noise.

Application/Control Number: 15/764,810    Page 7

Art Unit: 2654

However, based on the teaching in [0032] and [0033], Lee ‘693 teaches more than 2 sensors and the system can reduce noise associated with engine and road contact. The noise sources may be associated with the engine, other portions of the driveline, suspension, road inducted noise, etc. Shridhar teaches an ANC system for controlling noise in the interior of a vehicle. The reference noise sensor, as suggested in Shridhar, is configured to directly detect undesired noise, such as engine noise or road noise. The sensors could be microphone or acceleration sensors ([0038], [0067]). This 

Application/Control Number: 15/764,810    Page 7

Art Unit: 2654

However, based on the teaching in [0032] and [0033], Lee ‘693 teaches more than 2 sensors and the system can reduce noise associated with engine and road 
Regarding claim 22, the combination of Lee ‘693, Shridhar and Lee ‘559 meets the claimed limitation. Lee ‘693 teaches the ANC system which links each of the 

Claims 9-13 correspond to claims 1-4 discussed above.

Claims 16-19, 23 and 24 correspond to claims 1-4, 21 and 22 discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-13, 16-19 and 21 -24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,930,260 (hereafter patent ‘260) in view of Kinoshita and Lee  (US 20160300559).
This is a provisional nonstatutory double patenting rejection.
Patent ‘260 recites each and every limitation with the exception of a second sensor including a second acceleration sensor. Kinoshita teaches an ANC noise control system that would reduce the road noise, and two kinds of engine noise. Patent ‘260 would reduce the road noise and one kind of engine noise based on measured RPM. Kinoshita teaches that the second kind of engine noise, related to the vibration of the 

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PING LEE/           Primary Examiner, Art Unit 2654